DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 4, 5, 7, 13, 15,  18, 19, 21, and 22 have been amended, and Claims 2, 8, 14, and 20 have been cancelled as per the amendment filed on 5/10/2022.
Currently Claims 1, 3-7, 9-13, 15-19, 21, and 22 are pending and prosecuted.

Drawings

The drawings were received on 6/02/2022.  These drawings are accepted.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jongwon Kim on 5/19/2022.

The application has been amended as follows: 
7. (Currently Amended) A terminal comprising: 
a fingerprint recognition sensor configured to acquire a fingerprint image; and 
a controller configured to check a security request level of a fingerprint verification request when the fingerprint verification request is received, to determine a verification level depending on the security request level, and to perform fingerprint verification in a manner corresponding to the verification level by using the fingerprint image, wherein 
the controller 
determines that the fingerprint is verified when a first accuracy is satisfied in the case where the security request level is less than or equal to the security request level of a previous verification request that has been completed before the fingerprint verification request, and an elapsed time from the previous verification request is within a threshold time, or 
determines that the fingerprint is verified when a second accuracy that is higher than the first accuracy is satisfied in the case where either the security request level exceeds the security request level of the previous verification request[[,]] or the elapsed time exceeds the threshold time while the security request level is less than or equal to the security request level of the previous verification request.

	End of Amendment.

Allowable Subject Matter
Claims 1, 3-7, 9-13, 15-19, 21, and 22 is allowed.

The following is an examiner’s statement of reasons for allowance:
None of the prior art, made of record, singularly or in combination, teaches or fairly suggest the features present in independent claims 1, 5, 7, and 13.
Baek et al., US Patent 10909226, discloses an electronic device that obtains the user’s context information using fingerprint image analysis to obtain more reliable biometric information about the user. Where the context information includes a security level. However, Baek does not disclose the features of independent claims 1, 5, 7, and 13.

Huang et al., US Patent Publication 2021/0357488, discloses determining, by the terminal according to at least the first time, the second time, and a preset time threshold, whether to switch the fingerprint recognition module from the first operation mode to a second operation mode includes determining, by the terminal according to the first time, the second time, and the preset time threshold and with reference to a preset security level of the application program, an application type of the application program, a parameter carried in a fingerprint authentication request sent by the application program, a use frequency of the application program, an installation time of the application program, or signature information of the application program, whether to switch the fingerprint recognition module from the first operation mode to the second operation mode. However, Huang does not disclose the features of independent claims 1, 5, 7, and 13.

Thornblom et al., US Patent Publication 2020/0184056, disclose an electronic device, comprising a fingerprint sensor configured for capturing a fingerprint representation of a fingerprint pattern of a finger of the user, a first control unit adapted to provide a processing environment having a first security level, and a second control unit adapted to provide a processing environment having a second security level, wherein the first security level is higher than the second security level and the electronic device is adapted to acquire a fingerprint representation using the fingerprint sensor, provide the fingerprint representation to the first control unit, provide the fingerprint representation to the second control unit, determine, using the first control unit, a first set of elements indicative of the fingerprint based on the fingerprint representation, determine, using the second control unit, a second set of elements indicative of the fingerprint based on the fingerprint representation, provide information relating to the second set of elements to the first control unit, and authenticate, at the first control unit, the user based on a first fingerprint template representative for the finger of the user, the first set of elements and the information relating to the second set of elements. However, Thornblom does not disclose the features of independent claims 1, 5, 7, and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699